                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

MELISSA HALL,                                 )
on behalf of herself                          )
and others similarly situated,                )
                                              )
             Plaintiff,                       )
                                              )
                           v.                 )      No. 17-cv-379
                                              )
COUNTY OF MILWAUKEE,                          )
DAVID A. CLARKE, JR., in his                  )      Hon. Lynn Adelman
Official capacity,                            )
                                              )
             Defendants.                      )      JURY TRIAL DEMANDED

                  JOINT PROPOSED PRETRIAL SCHEDULE

      Now come, Melissa Hall, by and through her attorneys, Loevy & Loevy, and

the Defendants, by and through their attorneys, Husch Blackwell, and propose an

amended pretrial schedule:

   1. As Plaintiff anticipated in the previously proposed schedule, her counsel has

      now filed another lawsuit related to Milwaukee County Jail’s restraint policy

      as applied to pregnant, laboring, and post-partum women. Dkt. No. 46 n.1;

      Robles v. County of Milwaukee; No. 18-1328. Hall and Robles are both

      assigned to Hon. Lynn Adelman.

   2. The County has indicated that the approximately one dozen witnesses it will

      present in Hall will also likely be necessary in Robles.

   3. The parties have worked together to complete depositions in Hall, but several

      depositions remain.




         Case 2:17-cv-00379-LA Filed 10/05/18 Page 1 of 3 Document 51
4. In the interests of efficiency, the parties propose that the discovery in Hall

   and Robles proceed on a consolidated schedule as follows:

     a. Close of Fact Discovery: February 1, 2019

     b. Plaintiff’s Rule 26 (a) (2) Disclosures: March 1, 2019

     c. Defendants’ Rule 26 (a) (2) Disclosures: April 1, 2019

     d. Plaintiff’s Rule 26 (a) (2) Rebuttal Disclosure: April 15, 2019

     e. Dispositive Motion Deadline: May 15, 2019

5. Once service has been completed in Robles, the parties will submit this

   proposal in that case as well.


                              Respectfully submitted,

                              /s/ Theresa Kleinhaus
                              One of the Attorneys for Plaintiff

                              Michael Kanovitz
                              Scott Rauscher
                              Theresa Kleinhaus
                              Sam Heppell
                              LOEVY & LOEVY
                              311 N. Aberdeen, Third Floor
                              Chicago, IL 60607
                              (312) 243-5900


                              /s/ Timothy Posnanski
                              One of the Attorneys for Defendants County of
                              Milwaukee & Sherriff Clarke
                              Charles H. Bohl
                              Timothy Posnanski
                              HUSCH BLACKWELL, LLP
                              555 East Wells Street, Suite 1900
                              Milwaukee, Wisconsin 53202-3819
                              (414) 273-2100



                                        2

      Case 2:17-cv-00379-LA Filed 10/05/18 Page 2 of 3 Document 51
                          CERTIFICATE OF SERVICE

       I, Theresa Kleinhaus, an attorney, certify that on October 5, 2018 I caused
the foregoing Joint Proposed Scheduling Order to be filed via the Court’s
CM/ECF electronic filing system, which effected service on all counsel of record.

                                                           /s/ Theresa Kleinhaus




                                          3

         Case 2:17-cv-00379-LA Filed 10/05/18 Page 3 of 3 Document 51
